Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowability of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered. In this application claims 1-20 are pending in which claims 1 and 11 are in independent forms.

Priority
Acknowledgment is made of Provisional Applicant PRO 62/846,334 filed 05/10/2019, Provisional Applicant PRO 62/748,273 filed 10/19/2018, and Provisional Applicant PRO 62/722,818 filed 08/24/2018. 

ALLOWANCE
	Claims 1-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
After careful consideration of amendment to the claims 1 and 11 filed after Notice of Allowance mailed on April 7, 2021 the amendment to the claims 1 and 11 did not add new matter to the claims.  The applicant’s application is about a method that provides techniques for increasing the efficiency of recovery operations for distributed database systems with asynchronous flush and for database recovery the distributed database systems uses "synchronization points". A synchronization point is a global timestamp for which across all nodes of a distributed database system, the nodes have stored change records for any transaction occurring at and before the synchronization point in persistent logs. Each node may employ asynchronous flushing.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 11 as a whole.  Consequently, independent claims 1 and 11 and dependent claims 2-10 and 12-20 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruglikov et al. United States Patent Publication No. 2017/0116334,
Park et al. United States Patent Publication No. 2016/0371319.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157 


 /James Trujillo/ Supervisory Patent Examiner, Art Unit 2157